420 So. 2d 927 (1982)
Joseph CAVALLARO, Appellant,
v.
STATE of Florida, Appellee.
No. 82-714.
District Court of Appeal of Florida, Second District.
October 22, 1982.
Jerry Hill, Public Defender, Bartow, and Deborah K. Brueckheimer, Asst. Public Defender, Clearwater, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for appellee.
SCHEB, Judge.
Appellant was found guilty of grand theft and was given an enhanced sentence of ten years.
Appellant raises two points on appeal, only one of which has merit. He contends the trial court failed to make findings of fact in support of the enhanced sentence as required by the habitual offender statute, section 775.084(3)(d), Florida Statutes (1981). We agree.
The only statements made by the court in justifying the enhanced sentence were the following:
I find that you are within the purview of the career criminal statute and adjudicate you to be so.
... .

*928 Joseph, I don't know what prompted you to do what you did, but you are now a career criminal and society has the right to do with you accordingly.
Pursuant to section 775.084(3)(d), the trial court must make findings of fact that demonstrate on their face that an extended term of imprisonment is necessary to protect the public from a defendant's further criminal conduct. Eutsey v. State, 383 So. 2d 219 (Fla. 1980); Lawson v. State, 409 So. 2d 181 (Fla. 2d DCA 1982). See also Lee v. State, 410 So. 2d 182 (Fla. 2d DCA 1982). In the instant case, the judge failed to make specific findings of fact sufficient to satisfy the requirements of section 775.084(3)(d).
Accordingly, we affirm appellant's conviction, but vacate his sentence and remand this case for a new sentencing hearing at which appellant is entitled to be present.
HOBSON, A.C.J., and CAMPBELL, J., concur.